Exhibit 10.1
 
SECOND AMENDMENT TO THE MASTER SERVICES AND LICENSING AGREEMENT


THIS SECOND AMENDMENT TO THE MASTER SERVICES AND LICENSING AGREEMENT (the
“Amendment”) is entered into and effective as of June 22, 2012 (the “Amendment
Effective Date”) by and between Merge Healthcare Canada Corp., an Ontario
corporation (“Merge Healthcare”) and MRI Interventions, Inc., a Delaware
corporation (“MRI Interventions”).  Capitalized terms used herein but not
defined shall have the meanings given to such terms in the Agreement (as
hereinafter defined).


WHEREAS Merge Healthcare (f/k/a Merge OEM) and MRI Interventions (f/k/a
SurgiVision, Inc.) are parties to that certain Master Services and Licensing
Agreement effective July 20, 2007, as amended (the “Agreement”), and


WHEREAS Merge Healthcare and MRI Interventions now wish to amend certain terms
of the Agreement,
 
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:


1.           Party Names.  All references throughout the Agreement to “Cedara
Software Corp. d/b/a Merge OEM” are replaced with “Merge Healthcare Canada
Corp.” and all references to “Merge OEM” are replaced with “Merge
Healthcare”.  All references throughout the Agreement to “SurgiVision” are
replaced with “MRI Interventions”.


2.           Minimum Commitment; Stock Issuance.  The parties agree that in full
satisfaction and settlement of (a) accounts payable by MRI Interventions to
Merge Healthcare for license fees under the Agreement in the amount of $612,500,
and (b) the remaining minimum license purchase commitments under the 2012
Commitment, 2013 Commitment and 2014 Commitment as set forth in the First
Amendment to the Agreement in the amount of $962,500, MRI Interventions shall
issue to Merge Healthcare Incorporated 1,500,000 shares of MRI Interventions
common stock (the “Shares”), the certificate, dated the Amendment Effective
Date, representing the Shares to be delivered to Merge Healthcare on or before
June 30, 2012.  The Shares shall be, when issued and delivered, fully paid and
non-assessable, free and clear of any encumbrances and in compliance with all
applicable legal requirements (including U.S. federal and state securities
laws).  For clarity, upon issuance of the Shares to Merge Healthcare
Incorporated MRI Interventions shall have satisfied its payment obligations for
[***] Solution run-time licenses, consisting of [***] licenses committed to
under the original Agreement and [***] licenses committed to under the First
Amendment to the Agreement.  In further consideration of the Shares, Merge
Healthcare agrees that MRI Interventions shall be entitled to an additional
[***] Solution run-time licenses and [***] additional licenses for use at
clinical or research sites at no additional charge.


3.           Support and Maintenance.  Merge Healthcare agrees to provide
support and maintenance for the Solution and software, to the extent requested
by MRI Interventions, for up to five years from the Amendment Effective
Date.  To the extent it is requested by MRI Interventions, such support and
maintenance shall be provided by Merge Healthcare at its then prevailing
standard rates and subject to terms and conditions to be agreed to by the
parties.
 


4.           Professional Services Fees. MRI Interventions shall settle its
accounts payable to Merge Healthcare for Professional Services fees outstanding
as of the Amendment Effective Date in the amount of $75,000 by paying three
installments of $25,000, with the first installment due and payable on July 10,
2012 and the second and third installments due and payable on August 10, 2012
and September 10, 2012 respectively.
 
5.           Amendment to Section 12.4.  Section 12.4 (Notices) is amended by
deleting the contact information for Merge Healthcare and replacing it with the
following:
 
 
[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.
 
 
 

--------------------------------------------------------------------------------

 
 
To Merge Healthcare
 
Merge Healthcare Canada Corp.
6303 Airport Road
Suite 500
Mississauga, ON
L4V 1R8 CANADA
Attention:  Director of Sales Support
 
with a copy to
 
Merge Healthcare Incorporated
200 East Randolph St., Suite 2435
Chicago, Illinois  60601
Attention:  VP, Associate General Counsel
 
To MRI Interventions
 
MRI Interventions, Inc.
One Commerce Square,
Suite 2550
Memphis, TN 38103
Attention: Chief Financial Officer


6.           General.  This Amendment forms part of and is subject to the terms
and conditions of the Agreement; however, the terms of this Amendment shall
prevail to the extent of any conflict or inconsistency between the terms of this
Amendment and the Agreement.  Except as specifically amended pursuant to the
foregoing, the Agreement shall continue in full force and effect in accordance
with the terms in existence as of the date of this Amendment.   After the date
of this Amendment, any reference to the Agreement shall mean the Agreement as
amended by this Amendment. This Amendment, together with the Agreement and the
agreements referred to therein and herein, contains the entire agreement of the
parties with respect to the matters herein, and may not be amended or modified
except by an instrument executed in writing by all parties hereto.  The parties
may execute this Amendment in one or more counterparts, each of which shall for
all purposes be deemed to be an original but all of which together shall
constitute one and the same Amendment.


IN WITNESS WHEREOF the parties hereto have executed this Amendment by their duly
authorized representatives effective as of the first date set forth above:



MRI INTERVENTIONS, INC.:
 
MERGE HEALTHCARE CANADA CORP.:
 
 
/s/ David Carlson
 
 
 
/s/ Steve Oreskovich
Signature
 
David Carlson
 
Signature
 
Steve Oreskovich
Name
 
Chief Financial Officer
 
Name
 
CFO
Title
 
Title

 